Title: Joseph C. Cabell to James Madison, 25 October 1827
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo.
                                
                                 25 Oct. 1827.
                            
                        
                        
                        On conference with Genl. Cocke we are of opinion that the resignation of Mr. Long at the end of the present
                            session should be acceded to, with an assurance that whilst we are not willing to insist on the complete fulfillment of
                            his contract with our University at the cost of the proffered promotion in London, yet we are very unwilling to be
                            deprived of the benefit of his talents & services for the last year of the stipulated term, and we hope that if he
                            should find it practicable to continue with us, without marring his prospects in his native country, he will continue in
                            our Institution for the full period agreed upon with Mr. Gilmer. We beg leave also to suggest the expediency of your
                            writing to the American minister in London, and communicating our views to him, so as if possible to retain Mr. Long in
                            our employment another year, without the heavy loss to which it would now seem likely to expose him. I have delivered to
                            Genl. Cocke the messages entrusted to me. I am, dear Sir, very respectfully & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    